       Case 1:18-cv-07312-LDH-SJB Document 23 Filed 01/22/19 Page 1 of 2 PageID #: 1315



                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF NEW YORK
                                            18-07312

        PLAINTIFFS’ NAMES ENTERED 01/22/2019


1748    Bradley Joseph Lind,
1749    Mario Dontae Whitaker, Sr.,
1750    Jorge Alexander Roman,
1751    Diana Canales,
1752    Gabriel Martinez,
1753    Rocky Martinez,
1754    Bryan Daniel Escobedo,
1755    Joss Wade Purdon,
1756    Shawna Purdon,
1757    Austin Purdon,
1758    Jacob Purdon,
1759    Denver Wesley Houck, Jr.,
1760    Jennifer Houck,
1761    L.A.H., a Minor Child,
1762    Polly Houck,
1763    Brian Eldon Williams,
1764    Kimberly Kaye Williams,
1765    Steven Eldon Williams,
1766    Colby Allan Williams,
1767    Dominic Angel Franco,
1768    Yicenia Felo-Franco,
1769    X.F., a Minor Child,
1770    Valerie Peterson,
1771    Steve Peterson,
1772    Matthew Joseph Solberg,
1773    Laurie Hebbe,
1774    Roger Hebbe,
1775    Sam Hebbe,
1776    Jacob Hebbe,
1777    Bradley Charlson,
1778    Tania Mahinda,
1779    Nicole Charlson,
1780    Jesus Alvarez Garcia,
1781    Derek David McGinnis,
1782    Andrea Michelle McGinnis,
1783    Donnell Drail Nelson II,
1784    Troy James Tuschel,
1785    Daniel Dennis Ibach,
1786    Mary Ann Ibach,
       Case 1:18-cv-07312-LDH-SJB Document 23 Filed 01/22/19 Page 2 of 2 PageID #: 1316



1787    Dennis Burnell Ibach,
1788    Brian John Johnson,
1789    Timothy John Johnson,
1790    Arthur Louis Tompkins,
1791    Estate of Brenton Thomas Gray,
1792    Courtnay Scott Gray,
1793    C.S.G., a Minor Child,
1794    Gary Jaromir Ruc,
1795    Xenie Hladik,
1796    Eddie Michael Abbey,
1797    Estate of Jonathan Williams Bowling,
1798    Robin Bowling Feron,
1799    Darrell Connor Bowling,
1800    Brooke Elizabeth Wexler,
1801    Ashley Bowling Nogueira,
1802    Andre Cornelious Moye,
1803    Antonio Jose Mora,
1804    A.R.M., a Minor Child,
1805    Francis M. Lovato,
1806    Clinton Deward Durham,
1807    D.N.D., a Minor Child,
1808    Doris Martin,
1809    Clinton Durham, Sr.,
1810    Clinton Durham, Jr.,
1811    Troy Smith,
1812    Carrittee Michelle Smith,
1813    Sabrina Durham,
1814    Sheila Durham,
1815    Jackson Enrique Luna,
1816    J.A.L., a Minor Child,
1817    S.G.L., a Minor Child,
1818    Nancy Ballestas,
1819    Ana Gregoria Amoros,
1820    John Michael Brashear,
1821    Joseph Joaquin Tellez,
